DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the bracket" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 22, 24, 25 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Facchinello (US 11,040,606).
Regarding Claim 1, Facchinello discloses a tonneau cover 30, a latch assembly 106, 108, an actuator assembly 110 connected to the latch (see Fig. 4) via a cable 160, 162 (see column 4, lines 47-51; links may be cables), the actuator assembly comprising a base 176, 192, and an arm 140, 144 connected to the base, wherein actuating the actuator assembly moves the cables to move the latch.
Regarding Claim 2, the latch and actuator are in the rear crossmember of the cover (see Fig. 1).
Regarding Claim 22, Facchinello includes a rotational member 136 to rotate the arm.
Regarding Claims 24 and 25, the tonneau is foldable (see Fig. 1) of interconnected panels and includes the actuator.
Regarding Claim 30, Facchinello discloses a first arm 140 and a second arm 144 connected by a connecting portion 136wher the arms articulate based on actuation of the actuator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 7-9, 21, 26, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facchinello as applied to claims 1, 2, 22 and 30 above, and further in view of Williamson (US 10,286,765).
Regarding Claim 3, Facchinello discloses that the tonneau is detachably connected to the truck, but it is unclear if it uses brackets.  Williamson discloses a tonneau cover for a pickup truck, wherein the tonneau cover is detachably connected to a pair of brackets 28, 30 (see Fig. 5) mounted to the truck box.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to latch the tonneau of Facchinello to the side brackets that support the tonneau as a well-known and simple method of latching without using additional parts.
Regarding Claims 7 and 8, Williamson discloses the use of multiple latch assemblies with the actuator between them to simultaneously release both latch assemblies, the latches near a bracket.
Regarding Claim 9; the crossmember 64 of Williamson includes inwardly turned flanges to support the latch (see Fig. 12).
Regarding Claim 21, the actuator of Williamson is secured between inward flanges (see Fig. 12).
Regarding Claim 26, the rotational member 102 of Williamson extends through the base member and is fastened by a nut (see Fig. 26).
Regarding Claim 27, Williamson discloses the use of clamps to connected the cable (see Fig. 10 near 49 for use of crimp cable connector).
Regarding Claim 30, Williams discloses that a rotational member 102 extends through a keyhole of a connecting member 120 to force articulation of the actuator assembly.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facchinello and Williamson as applied to claim 1 above, and further in view of Williamson II (US 9,827,839).
Regarding Claim 4, Williamson discloses that the bracket receives the latch instead of the opposite.  Williamson II discloses a tonneau latch assembly, wherein each latch assembly includes: (a) a case having a receiving portion that receives an engaging portion of the one or more brackets (see Figs. 14 and 15; case of latch 80 includes notch to receive the striker); (b) a retainer positioned at least partially within the case and configured to support the engaging portion; and (c) a latch bolt 86 secured to the retainer and configured to at least partially enclose the receiving portion of the case to lock the engaging portion within the receiving portion, wherein the cable is connected to the latch bolt so that movement of the cable slides the latch bolt into the case to open the receiving portion and release the engaging portion.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the latch assembly of Williamson II on the combination of Facchinello and Williamson in order to have a more substantial and secure latching system by using the striker type latch of Williamson II.
Regarding Claim 5, the latch bolt 86 of Williamson II includes a biasing member.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-9, 22-25, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 9 and 14 of U.S. Patent No. 11,097,605.  Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of the present application is fully anticipated by the limitations of Claim 1 in the ‘605 patent;
Claim 2 of the present application is anticipated by the limitations of Claim 2 in the ‘605 patent;
Claim 3 of the present application is anticipated by the limitations of Claim 1 in the ‘605 patent;
Claim 4 of the present application is anticipated by the limitations of Claim 5 in the ‘605 patent;
Claim 5 of the present application is anticipated by the limitations of Claim 6 in the ‘605 patent;
Claim 7 of the present application is anticipated by the limitations of Claim 7 in the ‘605 patent;
Claim 8 of the present application is anticipated by the limitations of Claim 8 in the ‘605 patent;
Claim 9 of the present application is anticipated by the limitations of Claim 3 in the ‘605 patent;
Claim 22 of the present application is anticipated by the limitations of Claim 9 in the ‘605 patent;
Claim 23 of the present application is anticipated by the limitations of Claim 1 in the ‘605 patent;
Claims 24 and 25 of the present application is anticipated by the limitations of Claim 9 in the ‘605 patent;
Claim 30 of the present application is anticipated by the limitations of Claim 1 in the ‘605 patent;
Claim 31 of the present application is anticipated by the limitations of Claim 14 in the ‘605 patent;

Allowable Subject Matter
Claims 28, 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612